Order entered January 24, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00078-CV

  IN RE EMEKA ALUDOGBU AND RESTORATIVE HEALTHCARE, LLC, Relators

                Original Proceeding from the 101st Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-19-00112

                                         ORDER
                        Before Justices Brown, Schenck, and Reichek

       Based on the Court’s opinion of this date, we DENY relators’ petition for writ of

mandamus. We ORDER relators to bear the costs, if any, of this original proceeding.


                                                    /s/   ADA BROWN
                                                          JUSTICE